DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Thacker (394,547) in view of Bosy et al. (6,598,303 B2).
Thacker discloses the invention substantially as claimed including: a body portion A, a neck portion D, and cutting member (see col. 2, lines 3-4); the body portion comprising an upper surface, and a lower surface (see Fig. II); the upper surface comprising a recessed area (see Fig. I) adjacent to a proximal end of the body portion; the neck portion being narrower than the body portion (see Fig. II) and extending from the proximal end of the body portion such that first and second shoulders (see Figure below) are defined; the cutting member extending downward (see Fig. II) from a proximal end of the neck portion; and wherein the cutting member comprises a tapered tip (see col. 2, lines 3-4) adapted to penetrate a portion of a package: wherein the neck portion extends outward from a proximal end of the body portion parallel to a planar portion of the upper surface (see Fig. II).
Thacker doesn’t show the body portion comprises an elongated ovular configuration; and the proximal end of the body portion is wider than the distal end of . 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Thacker (394,547) in view of Bosy et al. (6,598,303 B2) as applied to claim 1 above and further in view of Votalato (9,114,543).
Thacker discloses the invention substantially as claimed except for a through opening.  However, Votalato teaches the use of a through opening 50 for the purpose of storing the tool. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the device of Thacker by providing the through opening as taught by Votalato in order to obtain a device that store the tool. 

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Thacker (394,547) in view of Bosy et al. (6,598,303 B2) as applied to claim 1 above and further in view of Jackson (7,296,353 B1).
Thacker discloses the invention substantially as claimed except for the neck portion extends outward from a proximal end of the body portion at a downward angle relative to a planar portion of the upper surface; the cutting member extends from the . 

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Thacker (394,547) in view of Votalato (9,114,543).
Thacker discloses the invention substantially as claimed including: a body portion A, a neck portion D, and cutting member (see col. 2, lines 3-4); the body portion comprising an upper surface, and a lower surface (see Fig. II); the upper surface comprising a recessed area (see Fig. I) adjacent to a proximal end of the body portion; the neck portion being narrower than the body portion (see Fig. II) and extending from the proximal end of the body portion such that first and second shoulders (see Figure below) are defined; the cutting member extending downward (see Fig. II) from a proximal end of the neck portion; and wherein the cutting member comprises a tapered tip (see col. 2, lines 3-4) adapted to penetrate a portion of a package: wherein the neck portion extends outward from a proximal end of the body portion parallel to a planar portion of the upper surface (see Fig. II).  Thacker doesn’t show the body portion comprises an elongated ovular configuration; and the proximal end of the body portion is wider than the distal end of the body portion.  However, Bosy et al. teaches the use of 
Thacker discloses the invention substantially as claimed except for a through opening.  However, Votalato teaches the use of a through opening 50 for the purpose of storing the tool. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the device of Thacker by providing the through opening as taught by Votalato in order to obtain a device that store the tool. 

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Thacker (394,547) in view of Bosy et al. (6,598,303 B2) as applied to claim 8 above and further in view of Jackson (7,296,353 B1).
Thacker discloses the invention substantially as claimed except for the neck portion extends outward from a proximal end of the body portion at a downward angle relative to a planar portion of the upper surface; the cutting member extends from the neck portion at a right angle.  However, Jackson teaches the use of the neck portion 22 extends outward from a proximal end of the body portion 20 at a downward angle and the cutting member extends from the neck portion at a right angle (see Fig. 3-4) for the purpose of facilitating penetration to the container to be cut. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified 

    PNG
    media_image1.png
    230
    658
    media_image1.png
    Greyscale

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR FLORES SANCHEZ whose telephone number is (571)272-4507. The examiner can normally be reached Monday thru Thursday8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR FLORES SANCHEZ/Primary Examiner, Art Unit 3724